IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1244
                           Filed September 14, 2016


IN THE INTEREST OF A.J.,
Minor child,

C.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary J.

Sokolovske, Judge.




       A mother appeals the termination of her parental rights. AFFIRMED.




       Molly Vakulskas Joly of Vakulskas Law Firm, P.C., Sioux City, for

appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Kathryn C. Stevens of Juvenile Law Center, Sioux City, guardian ad litem

for minor child.




       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

       A mother appeals the termination of her parental rights to her child, A.J.1

She claims that the State failed to prove the statutory ground for termination

under Iowa Code section 232.116(1)(b) (2015) (abandonment), that she should

be granted additional time to work toward reunification, and that termination is

not in the child’s best interests. We affirm the juvenile court’s order.

       We review termination-of-parental-rights proceedings de novo. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). The three-step statutory framework

governing the termination of parental rights is so well-established it need not be

repeated here. See In re P.L., 778 N.W.2d 33, 40-41 (Iowa 2010). The juvenile

court issued a thorough and well-reasoned ruling, supported by clear and

convincing evidence, terminating the mother’s parental rights, and we adopt the

findings of fact and conclusions of law in the juvenile court’s order as our own.

       A.J. was born in January 2015. The child was removed from the parents’

home in July 2015 as the result of a domestic-assault incident. Both mother and

father were arrested and charged with domestic assault and possession of drug

paraphernalia. The father is a registered sex offender in another state, but he is

not registered in Iowa. The child was adjudicated a child in need of assistance

(CINA) and placed in foster care in August 2015. The mother pled guilty to

charges of child endangerment and domestic abuse assault, and she was placed

on probation. Proceedings were instituted to revoke the mother’s probation, and

a warrant for her arrest was issued in November 2015. She absconded from the


1
 The child’s father’s parental rights were also terminated. He is not a party to this
appeal.
                                             3


state and was on the lam before returning to Iowa in April 2016.                 She was

arrested and spent a month in jail. The State filed a petition to terminate parental

rights in April 2016, and the matter was heard in June 2016.

         Thereafter, the juvenile court found:

         Despite services offered/provided, [the mother] has been unable or
         unwilling to stabilize her lifestyle. The circumstances leading to the
         adjudication of [the child] continue to exist. [The mother] has not
         addressed her substance abuse, mental health, parenting,
         domestic violence, housing, or employment.
                 ....
                 [The child] has never been returned to the custody of either
         parent, and no trial home placement has taken place, for a period
         of approximately [eleven] consecutive months. . . . [The child]
         could not be returned to the custody of his mother . . . due to her
         ongoing unstable lifestyle and having no stable home to be
         returned to. [The child] could not be returned to the custody of
         either parent at the present time without suffering further harmful
         effects, nor could [the child] be returned at any time in the
         foreseeable future.

We agree. Further, the juvenile court found the mother had not participated in

reunification services sufficient to warrant return of the child to her care and that

she had taken no affirmative action to assume her role as parent. Again, we

agree.

         The juvenile court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(b) and (h).2          The mother challenges the ground for

termination set forth in paragraph (b), but she does not address the termination

of her parental rights under paragraph (h). Her failure to make any argument


2
  Iowa code section 232.116(1)(b) allows the juvenile court to terminate a parent’s rights
if it finds the child has been abandoned or deserted by the parent. Iowa Code section
232.116(1)(h) allows the juvenile court to terminate a parent’s right if it finds all of the
following have occurred: the child is three years of age or younger; has been adjudicated
a child in need of assistance; has been removed from the physical custody of the child’s
parents for at least six of the last twelve months, and the child cannot be returned to the
custody of the child’s parents at the present time.
                                        4


concerning the termination of her parental rights under section 232.116(1)(h)

waives a challenge to termination under this paragraph. See L.N.S. v. S.W.S.,

854 N.W.2d 699, 703 (Iowa Ct. App. 2013) (failure to present any substantive

analysis or argument on an issue waives issue); see also Hyler v. Garner, 548

N.W.2d 864, 870 (Iowa 1996) (stating “our review is confined to those

propositions relied upon by the appellant for reversal on appeal”). We need only

find termination proper on one ground to affirm. See In re A.B., 815 N.W.2d 764,

774 (Iowa 2012). Accordingly, we affirm the termination of the mother’s parental

rights under section 232.116(1)(h). In any event, the grounds for termination

under section 232.116(1)(h) were proved by clear and convincing evidence.

      The mother argues she should be granted an additional six months to

work toward reunification. Prior to the termination trial, the mother had eleven

months to work toward reunification with the child. She did nothing. She was

incommunicado with the child and service providers while she spent months out

of state on the lam. She admitted that from October 2015 until the time of the

trial she had provided “nothing” to the child—no contact, no financial support, no

emotional support, no diapers, no clothing, no medical care. She admitted she

had shown no interest in the child since October 2015. She did not cooperate

with service providers.   She waited until two days before the termination-of-

parental-rights hearing to obtain a substance-abuse assessment and had yet to

undergo treatment, which she opined “was a waste of time.”

      As we have stated numerous times, children are not equipped with pause

buttons.   “The crucial days of childhood cannot be suspended while parents

experiment with ways to face up to their own problems.” In re A.C., 415 N.W.2d
                                         5


609, 613 (Iowa 1987). While the law requires a “full measure of patience with

troubled parents who attempt to remedy a lack of parenting skills,” this patience

has been built into the statutory scheme of chapter 232. In re C.B., 611 N.W.2d

489, 494 (Iowa 2000). Our supreme court has explained that “the legislature, in

cases meeting the conditions of [the Iowa Code], has made a categorical

determination that the needs of a child are promoted by termination of parental

rights.” In re M.W., 458 N.W.2d 847, 850 (Iowa 1990) (discussing Iowa Code

section 232.116(1)(e) (1989)). Consequently, “[t]ime is a critical element,” and

parents simply “cannot wait until the eve of termination, after the statutory time

periods for reunification have expired, to begin to express an interest in

parenting.” C.B., 611 N.W.2d at 495. At some point, as is the case here, the

rights and needs of the child must rise above the rights and needs of the parent.

See In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App. 2009). The public policy of

the state having been legislatively set, we are obligated to heed the statutory

time periods for reunification. The mother was given more than ample time to

work toward reunification with the child, but she squandered that time doing

nothing. Nothing in the evidence indicates that this is likely to change in the

foreseeable future. Any additional time in limbo would not be in the child’s best

interests.

       The mother also contends termination is not in the child’s best interests.

With no support from the record, her argument is solely premised upon the

proposition that there is a rebuttable presumption that a child’s best interests are

served with custody by the natural parent, citing In re Chad, 318 N.W.2d 213,

218 (Iowa 1982) (construing Iowa Code section 232.1 to conclude “there is a
                                        6


rebuttable presumption that the best interests of the child are served by custody

of the natural parents”). The State met its burden of rebutting that presumption

with clear and convincing evidence that termination was in the best interests of

the child.

       Even ignoring the mother’s failure to challenge termination pursuant to

section 232.116(1)(h), the overwhelming evidence shows the child could not be

safely returned to the mother’s care at the time of termination. Furthermore, the

evidence established the mother had made no effort to maintain a relationship

with the child since October 2015—she provided the child with nothing since that

time and expressed no interest in the child.      She had the no-contact order

between her and her husband lifted at her request and testified she intended to

continue having a relationship with him. She was homeless and jobless at the

time of the hearing. She had no furniture and no clothes or food for the child.

After reviewing all the evidence, we agree with the juvenile court that termination

is in the child’s best interests.

       Accordingly, we affirm the juvenile court’s order terminating the mother’s

parental rights.

       AFFIRMED.